
	
		II
		109th CONGRESS
		2d Session
		S. 3422
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2006
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the tax treatment of income received in
		  connection with the litigation concerning the Exxon Valdez oil
		  spill.
	
	
		1.Tax treatment of income
			 received in connection with the Exxon Valdez litigation
			(a)Income
			 averaging of amounts received from the Exxon Valdez litigation
				(1)In
			 generalAt the election of a qualified taxpayer who receives
			 qualified settlement income during a taxable year, the tax imposed by chapter 1
			 of the Internal Revenue Code of 1986 for such taxable year shall be equal to
			 the sum of—
					(A)the tax which
			 would be imposed under such chapter if—
						(i)no
			 amount of elected qualified settlement income were included in gross income for
			 such year, and
						(ii)no
			 deduction were allowed for such year for expenses (otherwise allowable as a
			 deduction to the taxpayer for such year) attributable to such elected qualified
			 settlement income, plus
						(B)the increase in
			 tax under such chapter which would result if taxable income for each of the
			 years in the applicable period were increased by an amount equal to the
			 applicable fraction of the elected qualified settlement income reduced by any
			 expenses (otherwise allowable as a deduction to the taxpayer) attributable to
			 such elected qualified settlement income.
					Any
			 adjustment under this section for any taxable year shall be taken into account
			 in applying this section for any subsequent taxable year.(2)Coordination
			 with farm income averagingIf a qualified taxpayer makes an
			 election with respect to any qualified settlement income under paragraph (1)
			 for any taxable year, such taxpayer may not elect to treat such amount as
			 elected farm income under section 1301 of the Internal Revenue Code of
			 1986.
				(3)DefinitionsFor
			 purposes of this subsection—
					(A)Applicable
			 periodThe term applicable period means the period
			 beginning on January 1, 1994, and ending on December 31 of the year in which
			 the elected qualified settlement income is received.
					(B)Applicable
			 fractionThe term applicable fraction means the
			 fraction the numerator of which is one and the denominator of which is the
			 number of years in the applicable period.
					(C)Elected
			 qualified settlement incomeThe term elected qualified
			 settlement income means so much of the taxable income for the taxable
			 year which is—
						(i)qualified
			 settlement income, and
						(ii)specified under
			 the election under paragraph (1).
						(b)Contributions
			 of amounts received to retirement accounts
				(1)In
			 generalAny qualified taxpayer who receives qualified settlement
			 income during the taxable year may, at any time before the end of the taxable
			 year in which such income was received, make one or more contributions to an
			 eligible retirement plan of which such qualified taxpayer is a beneficiary in
			 an aggregate amount not to exceed the amount of qualified settlement income
			 received during such year.
				(2)Time when
			 contributions deemed madeFor purposes of paragraph (1), a
			 qualified taxpayer shall be deemed to have made a contribution to an eligible
			 retirement plan on the last day of the taxable year in which such income is
			 received if the contribution is made on account of such taxable year and is
			 made not later than the time prescribed by law for filing the return for such
			 taxable year (not including extensions thereof).
				(3)Treatment of
			 contributions to eligible retirement plansFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to paragraph
			 (1) with respect to qualified settlement income, then—
					(A)except as
			 provided in paragraph (4)—
						(i)to
			 the extent of such contribution, the qualified settlement income shall not be
			 included in taxable income, and
						(ii)for purposes of
			 section 72 of such Code, such contribution shall not be considered to be
			 investment in the contract, and
						(B)the qualified
			 taxpayer shall, to the extent of the amount of the contribution, be
			 treated—
						(i)as
			 having received the qualified settlement income—
							(I)in the case of a
			 contribution to an individual retirement plan (as defined under section
			 7701(a)(37) of such Code), in a distribution described in section 408(d)(3) of
			 such Code, and
							(II)in the case of
			 any other eligible retirement plan, in an eligible rollover distribution (as
			 defined under section 402(f)(2) of such Code), and
							(ii)as
			 having transferred the amount to the eligible retirement plan in a direct
			 trustee to trustee transfer within 60 days of the distribution.
						(4)Special rule
			 for Roth IRAs and Roth
			 401(k)sFor purposes of the
			 Internal Revenue Code of 1986, if a contribution is made pursuant to paragraph
			 (1) with respect to qualified settlement income to a Roth IRA (as defined under
			 section 408A(b) of such Code) or as a designated Roth contribution to an
			 applicable retirement plan (within the meaning of section 402A of such Code),
			 then—
					(A)the qualified
			 settlement income shall be includible in taxable income, and
					(B)for purposes of
			 section 72 of such Code, such contribution shall be considered to be investment
			 in the contract.
					(5)Eligible
			 retirement planFor purpose of this subsection, the term
			 eligible retirement plan has the meaning given such term under
			 section 402(c)(8)(B) of the Internal Revenue Code of 1986.
				(c)Qualified
			 settlement income not included in SECAFor purposes of chapter 2
			 of the Internal Revenue Code of 1986 and section 211 of the Social Security
			 Act, no portion of qualified settlement income shall be treated as gross income
			 derived from a trade or business carried on by a qualified taxpayer.
			(d)Qualified
			 taxpayerFor purposes of this
			 section, the term qualified taxpayer means any plaintiff in the
			 civil action In re Exxon Valdez, No. 89–095–CV (HRH) (Consolidated) (D.
			 Alaska).
			(e)Qualified
			 settlement incomeFor purposes of this section, the term
			 qualified settlement income means income received (whether as lump
			 sums or periodic payments) in connection with the civil action In re Exxon
			 Valdez, No. 89–095–CV (HRH) (Consolidated) (D. Alaska).
			
